Citation Nr: 0729456	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-21 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an increased rating for lumbar myofascial 
pain secondary to early spondylosis, currently evaluated as 
10 percent disabling.
	
2.  Whether the 40 percent rating for lumbar myofascial pain 
secondary to early spondylosis was properly reduced to a 10 
percent evaluation effective January 1, 2005, to include 
whether the reduction contained clear and unmistakable error 
(CUE).  


REPRESENTATION

Appellant represented by:	Alvin Friedman (formerly of 
the National Veterans Organization of 
America, Inc.)


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1996.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Reno, Nevada, that denied the benefits sought 
on appeal.  

The Board notes that at the May 2007 hearing the veteran 
raised informal claims regarding his shoulder and cervical 
spine.  These issues are referred to the RO for appropriate 
action.

The issue of entitlement to an increased rating for lumbar 
myofascial pain secondary to early spondylosis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

At the time of the reduction of the veteran's 40 percent 
disability evaluation for 
lumbar myofascial pain secondary to early spondylosis in 
October 2004, the competent evidence of record demonstrated 
clear improvement of that disability.





CONCLUSION OF LAW

The reduction of the rating for the veteran's lumbar 
myofascial pain secondary to early spondylosis was proper, 
and the requirements for restoration have not been met. 38 
U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.1-4.14, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (prior to September 23, 2002), Diagnostic Codes 
5292, 5293, 5295 (between September 23, 2002 and September 
26, 2003), General Rating Formula for Diseases and Injuries 
of the Spine (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Before turning to the merits of the reduction, the veteran's 
allegation of CUE will first be addressed.  In his December 
2004 Notice of Disagreement with the reduction, the veteran 
stated, "[t]he decision dated 07/Oct.04 is a 'clear and 
unmistakable error.'"  This allegation of CUE was the 
subject of a rating decision in May 2005, and was addressed 
in the March 2006 Statement of the Case and Supplemental 
Statements of the Case from June 2006 and September 2006.   

Governing regulations provide that CUE is applicable only to 
previous determinations which are final and binding.  See 38 
C.F.R. §§ 3.104(a), 3.105.  The veteran's allegation of CUE 
in this case is inapplicable in this instance because he 
alleges CUE as to the October 2004 rating decision.  The 
October 2004 rating decision is not yet final because it was 
appealed.  The veteran has not alleged CUE as to any prior 
final rating decision.  As CUE is inapplicable to this 
appeal, any further discussion of the issue is not necessary.   

Additionally as an initial matter, the Board notes that the 
veteran filed a number of letters, including in October and 
November 2005, complaining that a physician's assistant, and 
not a physician, conducted his September 2004 VA examination.  
The Board notes that in Cox v. Nicholson, No. 03-1671 (U.S. 
Vet. App. Jan. 19, 2007), the Court held that it has never 
required that medical examinations under section 5103A only 
be conducted by physicians.  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  In Cox, a nurse practitioner was 
found to fit squarely into the requirement of section 
3.159(a)(1) as a provider competent to provide diagnoses, 
statements, or opinions.  The Court held that VA may satisfy 
its duty to assist by providing a medical examination 
conducted by one able to provide "competent medical 
evidence" under section 3.159(a)(1).  In this case, the 
September 2004 VA examiner provided competent medical 
evidence, as described in detail below, and as such, the 
Board finds no merit in the veteran's argument in this 
regard.  

Finally, throughout his appeal and at the May 2007 hearing, 
the veteran makes mention of the applicability of the former 
versions of the diagnostic codes pertaining to the spine to 
his case.  Typically, if a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent or direction from the VA 
Secretary to the contrary.  Here, while no change in the law 
occurred while the veteran's appeal was pending, as this case 
turns on the propriety of the reduction, i.e., whether 
improvement in the service-connected disability is shown 
between the time of the last final rating and the effective 
date of the reduction, and not just a claim for an increased 
rating, both the old and the revised criteria for rating 
disabilities of the spine will be considered.  

The criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

As these preliminary issues have been addressed, the matter 
will now proceed to the merits of the veteran's rating 
reduction.

Rating Reduction

The RO initially awarded service connection for lumbar 
myofascial pain secondary to early spondylosis in a May 1996 
rating decision.  At that time, the issue was characterized 
as a lumbosacral strain, and a 10 percent rating was 
assigned.  That rating was subsequently increased to 40 
percent in an April 2000 rating decision.  The increase was 
effective September 23, 1999.  In the rating decision, the RO 
stated, "[s]ince there is a likelihood of improvement, the 
assigned evaluation is not considered permanent and is 
subject to a future review examination."  In April 2004 such 
a review examination was conducted, and based on the results, 
in a June 2004 rating decision the RO proposed to reduce the 
veteran's disability evaluation to 10 percent.  

The Board notes that, before an evaluation for a service-
connected disability may be reduced or discontinued, the 
procedural requirements of 38 C.F.R. § 3.105(e) must be 
satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that 
a rating proposing the reduction or discontinuance must be 
prepared, setting forth all material facts and reasons for 
the action.  Additionally, the RO must advise the veteran of 
the proposed rating reduction or discontinuance and afford 60 
days in which to present additional evidence showing that 
compensation should be continued at the present evaluation 
level.  Id.  If such additional evidence is not received 
within the 60-day period, the RO is to take final rating 
action and the award is to be reduced or discontinued as set 
forth in the proposal.  Id.

In the present case, the veteran was sent a notice letter 
dated in June 2004.  Such communication fully detailed the 
proposal to reduce his disability evaluation and apprised him 
that he had 60 days to submit additional evidence to show 
that a reduction was not appropriate.  In July 2004 the 
veteran expressed his disagreement with the proposal and made 
a claim for an increased rating.  Additional medical evidence 
was received, including a second VA examination in September 
2004, and based on this evidence, the reduction was 
implemented in an October 2004 rating decision, effective 
January 1, 2005.  The veteran appealed this October 2004 
decision.  

Based on the foregoing, the Board concludes that the 
procedural requirements regarding proper notification of a 
proposed rating reduction, as outlined in 38 C.F.R. 
§ 3.105(e), were satisfied here.  Therefore, the reduction 
ordered in the October 2004 rating decision is not deemed 
improper on the basis of deficient notice.  

Regarding rating reductions, the law provides that, when a 
rating has continued for a long period at the same level (5 
years or more), any rating reduction must be based on an 
examination that is as complete as the examinations that 
formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  A reduction may be accomplished when the 
rating agency determines that evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, 
where a rating has been in effect for less than five years, 
the regulatory requirements under 38 C.F.R. § 3.344(a) and 
(b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  
In such cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.

In the present case, the veteran's 40 percent rating, reduced 
to 10 percent in the October 2004 determination on appeal, 
had been in effect for less than 5 years.  As such, the 
requirements under 38 C.F.R. § 3.344(a) and (b) do not apply 
in the instant case.  Nevertheless, the Court has held that 
several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular 
rating has been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry 
as to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations." Brown, 5 
Vet. App. at 421. Thus, in any rating-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.

In considering the history of the veteran's back disability, 
the Board notes that the 40 percent rating which the veteran 
seeks to have restored was awarded based on a January 2000 VA 
examination. Such examination revealed a reduced range of 
motion, with flexion to 30 degrees, extension to 10 degrees, 
lateral bending to 20 degrees on each side, and rotation on 
each side to 35 degrees.  The RO characterized this 
limitation of motion as "severe," and awarded the veteran a 
40 percent evaluation under the then-existing diagnostic code 
5292, entitled Limitation of Motion of the Lumbar Spine.

Two VA examinations provided the basis for the rating 
reduction. The first, in April 2004, found flexion was 90 
degrees, extension was 30 degrees, lateral bending was 30 
degrees on each side, and rotation was 45 degrees on each 
side.  The combined range of motion, therefore, was 270 
degrees.  The examiner found no painful motion on objective 
examination.  There was no objective medical record of 
incapacitating episodes.  No muscle spasm was found.  No 
incontinence was found.  No radiculopathy was found.

In September 2004 the veteran was examined again.  Flexion 
was 84 degrees, extension was 30 degrees, lateral bending was 
30 degrees on each side, and rotation was 30 degrees on each 
side.  The combined range of motion, therefore, was 234 
degrees.  The examiner found no pain on motion on objective 
examination.  There was no objective medical record of 
incapacitating episodes.  No muscle spasm was found.  He did 
not have an abnormal gait.  There was no vertebral fracture.  
He has no abnormal spinal contour.

A number of VAMC treatment notes, spanning from May 1999 to 
September 2003, were also submitted, although none provide 
information sufficient for rating purposes as to the 
veteran's back disability. 

After considering the pertinent medical history, as detailed 
above, the Board finds that the RO's October 2004 rating 
action reducing the veteran's disability evaluation for 
lumbar myofascial pain secondary to early spondylosis from 40 
percent to 10 percent met the lessened regulatory standards 
of 38 C.F.R. § 3.344 and was proper.  The evidence shows that 
an improvement occurred under all versions of the code.  
Prior to the September 26, 2003 change, only the diagnostic 
codes raised by the evidence and applicable to the veteran's 
case included the following: DC 5292, Limitation of Motion of 
the Lumbar Spine, DC 5293, Intervertebral Disc Syndrome, and 
DC 5295, Lumbosacral Strain.  DC 5292 and 5295 were not 
changed by the September 23, 2002 change in the regulations; 
they were the same up until the September 2003 change.  They 
will be addressed first.  

Under DC 5292 a rating of 20 percent is not warranted unless 
the evidence showed a "moderate" limitation of motion of 
the lumbar spine.  A rating of 40 percent is not warranted 
unless there is a "severe" limitation of motion of the 
lumbar spine.  Here, based on the results of the April 2004 
and September 2004 VA examinations, the veteran's back 
disability at the time could, at best, be considered 
"slight," which warrants the 10 percent rating under DC 
5292.  Normal forward flexion of the thoracolumbar spine is 
to 90 degrees, extension is to 30 degrees, left and right 
lateral flexion are to 30 degrees, and left and right 
rotation are to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  See, Note 
2 to 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2006).  The ranges of motion found 
at the April 2004 VA examination reveal no limitation 
whatsoever.  The ranges of motion found at the September 2004 
VA examination reveal a very slight limitation of motion. 
Forward flexion was 84 degrees, just 6 degrees less than 
normal, and the extension, lateral bending, and rotation 
measurements were all normal.  Accordingly, under DC 5292, 
the rating reduction was proper and an improvement was 
clearly shown.

Under DC 5295, a rating of 20 percent is warranted where 
there is lumbosacral strain with muscle spasm on extreme 
forward bending, and/or a loss of lateral spine motion, 
unilateral, in the standing position.  A rating of 40 percent 
under DC 5295 is not warranted unless the lumbosacral strain 
is severe, with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, a marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or the narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As for the 20 percent 
rating, neither muscle spasm nor a loss of lateral spine 
motion in the standing position were found at either the 
April or September 2004 VA examinations.  As for the 40 
percent rating, the evidence does not show that the 
lumbosacral strain was severe.  Alternatively, it does not 
show that there was abnormal mobility on forced motion.  As 
described above, at both examinations the veteran's ranges of 
motion were normal or nearly normal.  Pain on motion was not 
found at either examination.  As such, under DC 5295, the 
rating reduction was proper and an improvement was clearly 
shown.

In the version of DC 5293 that existed prior to September 23, 
2002, a 20 percent rating is not warranted unless there is 
moderate intervertebral disc syndrome with recurrent attacks.  
A 40 percent rating is not warranted unless there is severe 
intervertebral disc syndrome with recurrent attacks and 
intermittent relief. As described above, the veteran's back 
disability can neither be described as moderate nor severe.  
There is no objective evidence of recurrent attacks.  As 
such, under the version of DC 5293 that existed prior to 
September 23, 2002, the rating reduction was proper and an 
improvement was clearly shown.

In the version of DC 5293 that existed after the September 
23, 2002 regulation change and before the current version, 
ratings are based on incapacitating episodes, which require 
physician-prescribed bed rest or chronic manifestations, 
including orthopedic and neurological disabilities.   There 
is no evidence of physician-prescribed bed rest, or 
orthopedic or neurological disabilities.  As such, under the 
version of DC 5293 that existed after the September 23, 2002 
regulation change and before the current version, the rating 
reduction was proper and an improvement was clearly shown.

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, the formula states, in relevant part, 
that a 20 percent rating is not warranted unless forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, where the combined range of 
motion for the thoracolumbar spine is not greater than 120 
degrees, or where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  A 40 percent rating is not warranted unless forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  The 20 percent rating is not warranted.  In April 
2004 forward flexion was 90 degrees and the combined range of 
motion was 270 degrees.  In September 2004  forward flexion 
was 84 degrees and the combined range of motion was 234 
degrees.  The evidence did not show muscle spasm, an abnormal 
gait, or an abnormal spinal contour.  The 40 percent rating 
is also not warranted based on these forward flexion 
measurements, and because there was no ankylosis of the 
thoracolumbar spine.  The Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes is not 
applicable as there is no evidence that the veteran was 
prescribed bed rest by a physician.  As such, under the 
current regulations, the rating reduction was proper and an 
improvement was clearly shown.

For all of these reasons, the Board finds the evidence 
clearly indicated an improvement in the veteran's back 
disability at the time of his reduction, and that the 
reduction to 10 percent was proper.

Notice and Assistance
	 
A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See, Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  However, in this case, the appeal does not arise 
from adjudication of a claim made by the appellant.  Rather 
it arises from a rating reduction by the RO (the 'AOJ' in 
this case).  Therefore, it arises from action initiated by 
the RO, not the appellant.  A rating reduction requires 
compliance with particular notification procedures under the 
law which, similar to the VCAA, require that specific notice 
be given to the veteran before the adjudication takes place.  
See 38 C.F.R. § 3.105(e), (i) (2005).  Moreover, these 
procedures require that the veteran be given an opportunity 
to respond to the proposed action not only to submit evidence 
relevant to the issue of the reduction but also to request a 
'predetermination' hearing.  The RO complied with these 
notification procedures, and the Board finds that this 
compliance essentially meets the notification requirements of 
VCAA. Therefore, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error for the reasons specified below. 
 
First, the Board finds that the timing of the notice 
requirement was met in this case. As noted above, the 
regulations governing notice of a proposed reduction, like 
the VCAA, require that notice be given before the 
adjudication, and this was done in this case.  Specifically, 
the appellant was given notice of an initial proposed 
reduction to a 10 percent rating in June 2004.  The appellant 
has been provided every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has done so.  Therefore, in accordance with 
Pelegrini, the timing of the notice requirement was met in 
this case and to decide the appeal would not be prejudicial 
error to the claimant. 
 
Second, the requirements with respect to the content of the 
VCAA notice were met in this case. VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim. This 
'fourth element' of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 
 
In this case, the RO informed the appellant in the June 2004 
notice of proposed reduction that he may submit medical 
evidence to show that the RO should not make the change that 
it proposed to make in the rating assigned for his service- 
connected back disability.  The RO informed him of the best 
type of evidence to submit.  The RO informed him of his right 
to a hearing.  In the attached rating decision proposing the 
reduction, the RO informed the appellant of the evidence it 
had considered in reaching its determination and advised him 
of the rating criteria used to evaluate the degree of 
disability associated with his back disability. Although the 
notice that was provided to the appellant did not 
specifically contain the 'fourth element,' the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to the proposed 
reduction in the rating.  In this regard, the RO has 
explained to the appellant in the letters and rating decision 
proposing the reduction, as well as in the rating decision 
reducing the rating and the statement of the case, the 
reasons for the reduction and the rating criteria required 
for the different levels of disability and, in so doing, 
informed him of the evidence that was needed to prevent the 
reduction.  Therefore, as noted above, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.
 
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
In this case, elements (1), (2), and (3) are not at issue and 
in January 2007 the appellant has received appropriate VCAA 
notice as to elements (4) and (5).  Thus, the Board finds 
that any defect with respect to VCAA notification in this 
regard has not prejudiced the appellant. 
 
In addition, the duty to assist the appellant also has been 
satisfied in this case. VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
appellant's claim.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 
2002).  Specifically, the RO endeavored to secure and 
associate with the claims file all evidence the appellant 
identified as being pertinent to his appeal, including all VA 
treatment records.  VA also endeavored to conduct medical 
inquiry in an effort to substantiate the appellant's appeal 
by affording the appellant VA examinations in April and 
September 2004. 38 U.S.C.A.§ 5103A(d) (West 2002).  The Board 
finds that VA has done everything reasonably possible to 
assist him. 
 
In light of the above, the Board finds that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant is not prejudiced as a result of the 
Board proceeding to the merits of the claim. 

ORDER

As the reduction in the evaluation of the veteran's lumbar 
myofascial pain secondary to early spondylosis, effective 
January 1, 2005, was warranted, the appeal is denied.


REMAND

The veteran is seeking an increased rating for his back 
disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
is considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Here, the veteran underwent a VA examination in August 2006.  
The examination results suggest some deterioration of the 
veteran's condition, as he was found to have a muscle spasm 
and some abnormalities in his gait, suggestive of a rating in 
excess of 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.  However, the examiner 
also found that the veteran displayed decreased ranges of 
motion, but that this was not attributable to any objective 
evidence, suggesting possible embellishment of the 
deterioration.  For this reason, it is unclear whether a 
higher rating would be appropriate and a new VA examination 
assessing the veteran's current state of functioning would be 
helpful.

In addition, significantly, the veteran was not provided with 
any VCAA notice as to his increased rating claim.  The 
veteran is entitled to VCAA notice under 38 U.S.C.A. §5103(a) 
and 38 C.F.R. § 3.159(b) and this notice must be provided.  

Accordingly, the case is REMANDED for the following action:

 1. Send the veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b) as to his increased rating 
claim.

2.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his back disability.  
The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the veteran 
experiences pain, if any. The examiner 
should identify and completely describe 
any other current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria, the General Rating Formula for 
Diseases and Injuries of the Spine, must 
be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

After all of the above actions have been completed, a notice 
and assistance letter has been issued, and the veteran has 
been given adequate time to respond, readjudicate his claim.  
If the claim remains denied, issue to the veteran a 
supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


